DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 16-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kohen (U.S. Patent Application Publication 2020/0018469).
Regarding claims 1, 11, 12, 16-18, Kohen discloses (Figs.) an electronic apparatus, comprising: a body (700) having a central region (center) and a peripheral region (circumference) surrounding the central region; and a plurality of signal receiving components (630, 626, 628) disposed in the peripheral region of the body, wherein the signal receiving component comprises a circuit board (board 630) and a plurality of signal receiving devices (sensors 48; [0113]) located on the circuit board.  Kohen further discloses (Figs.) a control module (15; [0106]) , wherein the signal receiving device is configured to receive a source signal ([0072]-[0073]) and generate a first signal, wherein the circuit board is configured to transmit ([0106]) the first signal to the control module and obtain motion information ([0073]) of the electronic apparatus as claimed.  Kohen also discloses ([0109]) the signal receiving component being removable.  
Claim(s) 1, 2, 14, 16, 17, 20, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ma et al. (U.S. Patent Application Publication 2017/0105639).
Regarding claims 1, 2, 14, 16, 17, 20, Ma et al. disclose (Figs.) an electronic apparatus, comprising: a body (46) having a central region (center) and a peripheral region (outer parts along the arms) surrounding the central region; and a plurality of signal receiving components (each arm) disposed in the peripheral region of the body, wherein the signal receiving component comprises a circuit board (47) and a plurality of signal receiving devices (24-26) located on the circuit board.  Ma et al. also disclose the signal receiving devices are disposed on the circuit board and towards different directions (Fig. 4) and a signal emitting source (21-23) as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohen in view of Gasper et al. (U.S. Patent Application Publication 2013/0068783).
Regarding claim 13, Kohen discloses the claimed invention as set forth above.  Kohen further discloses ([0073]) the sensor being a motion/presence detection.  Kohen does not disclose a photodiode.  Gasper et al. teach ([0169]) a photodiode used as a motion/presence detector.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a photodiode in the apparatus of Kohen in view of Gasper et al. to cost-effectively implement motion/presence detection as taught, known and predictable.
Claims 2, 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohen.
Regarding claims 2, 3, 20, Kohen discloses the claimed invention as set forth above.  Kohen does not specifically disclose mounting the signal receiving devices toward different directions.  However, Kohen further teaches ([0073]) mounting the sensors on any surface depending on the application.  In combination, this results the devices not being on the same plane.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the devices pointed toward different directions to implement any desired directional sensing as known and predictable.
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohen et al. in view of Ayala et al. (U.S. Patent Application Publication 2015/0084517).
Regarding claims 4, 5, Kohen discloses the claimed invention as set forth above.  Kohen does not specifically disclose an angle of 120 degrees between adjacent devices.  However, choosing a particular angle is a matter of design choice.  Ayala et al. disclose (Figs.) providing 120 degrees between adjacent detectors.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a 120 degree angle between devices in the apparatus of Kohen in view of Ayala et al. to maximize the detection coverage as taught, known and predictable.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.
Regarding claim 13, Ma et al. disclose the claimed invention as set forth above.  Ma et al. further disclose a photodetector ([0010]).  Ma et al. do not disclose the photodetector being a photodiode.  However, photodiodes are notoriously well known in the art to be photodetectors.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide photodiodes in the apparatus of Ma et al. to cost-effectively and reliably implement photodetection as known and predictable.
Allowable Subject Matter
Claims 6-10, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.